LAW OFFICES OF NOLAN KLEIN, P.A. USDC SDNY

5550 GLADES ROAD, SUITE 500 DOCUMENT
BOCA RATON, FL 33431 ELECTRONICALLY FILED

PH: (954) 745-0588

 

» 1/21/2020

a

 

January 21, 2020

VIA ECF and EMAIL: Torres NYSDChambers@nysd.uscourts.gov
Honorable Judge Analisa Torres

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Bowen y. Knolls Company, et al.
SDNY Case No.: 19-cv-08759

Dear Judge Torres,

This office represents the Plaintiff, Daniel Bowen, in the above-captioned case. An

initial pre-trial conference is scheduled for January 23, 2020 at 11:40 a.m., adjourned from
January 16, 2020.

At this time, no defendants have appeared in the action. A certificate of default has been
entered against Defendant, Fresh King Market, Inc. To date, Plaintiff has been unable to secure
service upon Defendant, Knolls Company, but efforts are still underway. As such, Plaintiff
respectfully requests that this Court adjourn the conference for sixty days, extend the time to
serve Defendant, Knolls Company by an additional 60 days. The pre-trial conference has been
adjourned several times due to lack of a defendant.

We thank the Court for your time and consideration in this matter.
Respectfully Submitted,
Law Offices of Nolan Klein, P.A.

GRANTED. The time to serve Defendant Knolls

 

Company is extended to March 23, 2020. By: ___/s/ Hector V. Ramirez
HECTOR V. RAMIREZ, ESQ.
The initial pretrial conference scheduled for January 23, (HR3270)

2020 is ADJOURNED to April 6, 2020, at 11:40 a.m.
By March 30, 2020, the parties shall file their joint letter
and proposed case management plan.

SO ORDERED.

Dated: January 21, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
